PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/521,967
Filing Date: 26 Apr 2017
Appellant(s): KAWAMOTO et al.



__________________
Raymond Y. Mah
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 25, 2021, and the supplemental appeal brief filed September 13, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September 17, 2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-184367 application as required by 37 CFR 1.55.
Claim Rejections – 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2013/0092537 A1) and further in view of Murakami et al. (US 2016/0076919 A1), as evidenced by Hino (US 2018/0180570 A1) and Kanao (US 2007/0193337 A1) with respect to claim 3.
	Regarding claim 1, Mizutani teaches a NOx sensor (a NOx sensor S, Fig. 1B, para. [0039]) comprising:
a housing (a cylindrical housing H1, Fig. 1B, para. [0040]);
an insulator retained by an inner periphery of the housing (a cylindrical insulator H2 disposed inside the cylindrical housing H1, Fig. 1B, para. [0040)]);

a protective cover which is secured to a front end portion of the housing so as to cover the front end portion of the sensing device and has formed therein cover inlet holes (an element cover H3 fixed to the front end portion of the cylindrical housing H1 so as to cover the front end portion of the gas sensor element 1 and has formed therein exhaust holes H6, Fig. 1B, para. [0040]-[0041]), wherein
a pump electrode and a sensor electrode are disposed in a front end portion of the solid electrolyte body in the lengthwise direction of the NOx sensor (a pump electrode 4a and a sensor electrode 3a are disposed in a front end portion of the solid electrolyte body 5 in the lengthwise direction of the NOx sensor S, Figs. 1A-1B, para. [0047]-[0048]).
Mizutani teaches that the gas sensor element 1 comprises the sensor electrode 3a, and that the front end portion of the gas sensor element 1 is accommodated within the element cover H3 having exhaust holes H6 (Figs. 1A-1B, para. [0040]-[0042], [0048]). Mizutani is silent with respect to the location of the sensor electrode 3a relative to the exhaust holes H6, and therefore fails to teach wherein a whole of the sensor electrode is located closer to a base end side of the 
Modified Mizutani teaches that the front end portion of the gas sensor element 1 protrudes from the cylindrical housing H1 and that the whole of the sensor electrode is located closer to the base end side of the NOx sensor than all the cover inlet holes formed in an outer periphery of the protective cover are in the lengthwise direction of the NOx sensor (Mizutani, Figs. 1A-1B, para. [0040]-[0042], [0048], Murakami, Figs. 2-3, para. [0060], [0063]-[0064], see modification supra). Modified Mizutani is silent with respect to the location of a base end of the sensor electrode 3a relative to a front end surface of the cylindrical housing H1, and therefore fails to teach wherein a base end of the sensor electrode in the lengthwise direction of the NOx sensor is located closer to the base end side of the NOx sensor than a front end surface of the housing is. However, Murakami teaches that the gas sensor 100 includes the sensor element 110, a metal housing 102, and the protection cover 120 comprising gas holes (Fig. 2, para. [0059], [0062]-[0066], [0068]-[0070]). Murakami teaches that the distance A1 between the gas inlet port 
Modified Mizutani teaches that the front end portion of the gas sensor element 1 protrudes from the cylindrical housing H1 into the element cover H3 and that the gas sensor element 1 comprises the pump electrode 4a (Figs. 1A-1B, para. [0040]-[0042], [0047]). Modified Mizutani is silent with respect to the location of the pump electrode 4a relative to the cylindrical housing H1 and the element cover H3, and therefore fails to teach wherein at least a portion of the pump electrode is arranged outside of the housing, and the at least the portion of the pump electrode is located inside the protective cover. However, Murakami teaches that the gas sensor 100 includes the sensor element 110, a metal housing 102, and the protection cover 120 comprising gas holes (Fig. 2, para. [0059], [0062]-[0066], [0068]-[0070]). Murakami teaches that the distance A1 between the gas inlet port 111 at the tip end of the sensor element 110 and the element-side opening 129 of the inner protection cover 130 of the protective cover 120 can be changed and is a result-effective variable (Figs. 2-3, para. [0060], [0063]-[0064]). Specifically, Murakami teaches that the distance A1 between the gas inlet port 111 at the tip end of the sensor element 110 and the element-side opening 129 of the inner protection cover 130 of the protective cover 120 controls where the measurement gas strikes the sensor element and thus controls the responsiveness of the gas concentration detection (para. [0013], [0075]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be 
	The limitations “direct a measurement gas to the front end portion of the sensing device,” “exposed to the measurement gas,” and “exposed to the measurement gas” are intended use limitations. The limitations “regulating a concentration of oxygen in the measurement gas” and “measuring a concentration of a given gas component in the measurement gas after being 
Examiner further notes that Modified Mizutani teaches that the exhaust holes H6 allow measurement gas flowing through the exhaust gas passage to be taken inside the element cover H3 where the front end portion of the gas sensor element 1 is accommodated (Fig. 1B, para. [0040]-[0041]), so the exhaust holes are capable of the recitation “direct a measurement gas to the front end portion of the sensing device.” Modified Mizutani also teaches that the pump electrode 4a faces the inner space 7 which is a chamber into which the measurement gas is introduced (Fig. 1A, para. [0043], [0047]), so the pump electrode is capable of the recitation “exposed to the measurement gas.” Modified Mizutani also teaches that the sensor electrode 3a faces the inner space 7 which is a chamber into which the measurement gas is introduced (Fig. 1A, para. [0043], [0048]), so the sensor electrode is capable of the recitation “exposed to the measurement gas.” Modified Mizutani also teaches that the pump electrode 4a adjusts the concentration of oxygen in the measurement gas (Fig. 1A, para. [0022], [0055] -[0056]), so the pump electrode is capable of the recitation “regulating a concentration of oxygen in the measurement gas.” Modified Mizutani also teaches that the sensor electrode 3a is disposed downstream from the pump electrode 4a and that a current flowing at the sensor electrode 3a is indicative of concentration of NOx contained in the measurement gas (Fig. 1A, para. [0023], 
The limitation “the given gas component whose concentration is measured by the sensor electrode is NOx” is with respect to an article worked upon (the given gas component) and not a positively recited element of the sensor. Inclusion of the material or article worked upon (the given gas component) by a structure (the sensor) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 3, Modified Mizutani teaches that the base end of the sensor electrode 3a is located closer to the base end side of the NOx sensor than the front end surface of the cylindrical housing H1 is (Mizutani, Figs. 1A-1B, para. [0040]-[0042], [0048], Murakami, Figs. 2-3, para. [0060], [0063]-[0064], see modification supra). Modified Mizutani teaches a recess formed by the front end surface of the insulator and an inner peripheral surface of the housing (a recess formed by the front end surface of the cylindrical insulator H2 and an inner peripheral surface of the cylindrical housing H1, Fig. 1B, para. [0040]; as evidenced by Hino, a housing hole 811 is formed by a front end surface of an insulator 7 and an inner peripheral surface of a housing 81, Fig. 1, para. [0057]-[0058]; as evidenced by Kanao, a mounting hole MH is formed by a front end surface of an insulator 13 and an inner peripheral surface of a hollow cylindrical housing 3, Fig. 1, para. [0045]). Modified Mizutani fails to teach wherein the whole of the sensor electrode is located closer to the base end side of the NOx sensor than the front end surface of the housing is and arranged inside a recess formed by the front end surface of the insulator and an inner peripheral surface of the housing. However, Murakami teaches that the gas sensor 100 includes the sensor element 110, a metal housing 102, and the protection cover 120 comprising 
Regarding claim 5, Modified Mizutani teaches wherein the sensing device has a measurement gas space (the gas sensor element 1 comprises the inner space 7, Fig. 1A, para. [0042]), in that the pump electrode and the sensor electrode (the pump electrode 4a and the sensor electrode 3a, Fig. 1A, para. [0047]-[0048]), and in that a front end of the sensing device has formed therein an inlet hole through a diffusion resistor (a front end of the gas sensor element 1 has formed therein a porous diffusion resistor 11, Fig. 1A, para. [0043], [0055]).
The limitations “introduces the measurement gas to a surface of the solid electrolyte body,” “exposed to the measurement gas delivered to the measurement gas space,” and “directs the measurement gas into the measurement gas space through a diffusion resistor” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Mizutani teaches that the inner space 7 is a chamber into which the measurement gas is introduced to a surface of the solid electrolyte 5 
Regarding claim 6, Modified Mizutani teaches that the base end of the sensor electrode 3a is located closer to the base end side of the NOx sensor than the front end surface of the cylindrical housing H1 is (Mizutani, Figs. 1A-1B, para. [0040]-[0042], [0048], Murakami, Figs. 2-3, para. [0060], [0063]-[0064], see modification supra). Modified Mizutani fails to teach wherein the whole of the sensor electrode is located closer to the base end side of the NOx sensor than a base end of the protective cover is. However, Murakami teaches that the gas sensor 100 includes the sensor element 110, a metal housing 102, and the protection cover 120 comprising gas holes (Fig. 2, para. [0059], [0062]-[0066], [0068]-[0070]). Murakami teaches that the distance A1 between the gas inlet port 111 at the tip end of the sensor element 110 and the element-side opening 129 of the inner protection cover 130 of the protective cover 120 can be changed and is a result-effective variable (Figs. 2-3, para. [0060], [0063]-[0064]). Specifically, Murakami teaches that the distance A1 between the gas inlet port 111 at the tip end of the sensor element 110 and the element-side opening 129 of the inner protection cover 130 of the protective 
Regarding claim 8, Modified Mizutani teaches wherein a front end side of the sensor electrode is located closer to the base end side of the NOx sensor than a base end side of the pump electrode is (a front end side of the sensor electrode 3a is located closer to the base end side of the NOx sensor S than a base end side of the pump electrode 4a is because the sensor electrode 3a is disposed downstream from the pump electrode 4a, Figs. 1A-1B, para. [(0048]).
Regarding claim 9, Modified Mizutani teaches wherein the sensor electrode and the pump electrode are mounted on a same side of the solid electrolyte body (the sensor electrode 3a and the pump electrode 4a are formed on the lower surface of the solid electrolyte body 5, Fig. 1A, para. [0047]-[0048]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2013/0092537 A1) and further in view of Murakami et al. (US 2016/0076919 A1) as applied to claim 1 above, and further in view of Yamada (US 2008/0209984 A1).
Regarding claim 7, Modified Mizutani teaches wherein:
the protective cover includes a first protective cover and a second protective cover (the element cover H3 has a double structure including outer and inner walls, Fig. 1B, para. [0041]; Examiner interprets the inner wall of the element cover H3 to read on the first protective cover, and the outer wall of the element cover H3 to read on the second protective cover), the first protective cover being secured to an outer periphery of the front end portion of the housing (the inner wall of the element cover H3 is fixed to an outer periphery of the front end portion of the cylindrical housing H1, Fig. 1B, para. [0040]-[0041]), the second protective cover being secured to an outer periphery of the first protective cover (the outer wall of the element cover H3 is fixed to an outer periphery of the inner wall of the element cover H3, Fig. 1B, para. [0040]-[0041]).
.
(2) Response to Argument
Rejection under 35 U.S.C. §103
In the arguments presented on pages 7-8 of the Appellant’s appeal brief, Appellant urges that the rejection is deficient on its face because the Hino reference does not qualify as prior art against the present application. Appellant asserts that the effective filing date of the present application is earlier than the filing date and publication date of the Hino reference. Appellant asserts that none of the example circumstances which form “Exception(s) to the Rule That the 
Examiner responds that Hino is used as an evidentiary reference. In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). One example in which later publications showing factual evidence can be cited is where the facts shown in the reference are evidence that characteristics of prior art products were known. References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992). MPEP § 2124. In this case, Hino is used as an evidentiary reference to show that it was known in Mizutani that a recess is formed by the front end surface of the insulator and an inner peripheral surface of the housing. Mizutani, which is considered prior art, already shows a recess in Fig. 1B formed by the front end surface of the insulator H2 and an inner peripheral surface of the housing H1 (para. [0040]), but does not label the recess in the disclosure. Hino is merely being used as an evidentiary reference to show the fact that a recess is known in the prior art Mizutani, so one of ordinary skill in the art would understand that Mizutani has a recess. Hino is not being used in the combination of references to establish obviousness of the claimed recess. Instead, base reference Mizutani already shows the 
In the arguments presented on pages 8-11 of the Appellant’s appeal brief, Appellant urges that the combination of Mizutani and Murakami fail to teach or suggest all of the limitations required by claim 1, including feature [A]: “a whole of the sensor electrode is located closer to a base end side of the NOx sensor than all the cover inlet holes formed in an outer periphery of the protective cover are in the lengthwise direction of the NOx sensor.” Appellant asserts that feature [A] of claim 1 is not obvious in view of the prior art through routine experimentation. Appellant asserts that the Final Office Action admits that each of Mizutani and Murakami fails to teach feature [A]. Appellant asserts that even if the positioning of a sensor electrode is changed if a sensor element on which the sensor electrode is fixed is changed, there still is no teaching or suggestion in Mizutani and Murakami of the specific positioning of the sensor electrodes and cover inlet holes required by claimed feature [A]. Appellant asserts that the claimed positioning of the sensor electrode and the cover inlet holes in feature [A] is distinguishable from Murakami’s distance A1 between an opening 129 and gas inlet port 111, so the Examiner’s alleged optimization through routine experimentation would therefore not have been obvious. Appellant asserts that there is no factual basis to conclude that the claimed positioning required by claimed feature [A] is a result-effective variable whose optimization would have been obvious in view of Murakami’s distance A1 (a different parameter) between an opening 129 and gas inlet port 111. Appellant asserts that there is no teaching or suggestion of shifting the entire sensor element as alleged by the Examiner, let alone to the specific positioning required by claimed feature [A] even if the entire sensor element is shifted. Appellant asserts that it could Ex parte Amini, because the disclosed distance A1 between an opening 129 and gas inlet port 111 in Murakami is different than the claimed positioning of the sensor electrode and the cover inlet holes in claimed feature [A], there is thus no basis to conclude that this claimed positioning of the sensor electrode and the cover inlet holes in feature [A] is a result-effective variable.
Examiner responds that although Murakami does not explicitly indicate the positioning of the sensor electrode relative to the gas holes in the protection cover, one of ordinary skill in the art would understand that the positioning of the sensor electrode relative to the gas holes in the protection cover is inherently based on the distance A1. The distance A1 influences where the whole of the sensor electrode of the sensor element is located with respect to the holes in the protection cover because the sensor electrode has a fixed position on the sensor element, so when the distance A1 is changed by shifting the entire sensor element, the sensor electrode fixed on the sensor element is also shifted along with the sensor element by the same distance. Thus, the positioning of the sensor electrode relative to the holes of the protection cover is changed when the distance A1 is changed by shifting the entire sensor element. Optimization of the positioning In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the teaching, suggestion, and motivation is found is Murakami which teaches that the distance A1 controls where the measurement gas strikes the sensor element and thus controls the responsiveness of the gas concentration detection (para. [0013], [0075]), so optimization of the distance A1, and thus optimization of the positioning of the sensor electrode relative to the holes of the protection cover, would yield the predictable desired responsiveness of the gas concentration detection. The claimed positioning of the sensor electrode and the cover inlet holes in feature [A] are not distinguishable from Murakami’s distance A1 because they are inherently related as discussed above. Although Murakami does not Ex parte Amini, Examiner notes that in that case, the claimed composite material is not disclosed in Sun, so the porosity of the material of Sun cannot be used to teach the claimed porosity since they are different composites. The material in Sun does not inherently teach the claimed composite material. On the other hand, in the instant case, the positioning of the sensor electrode relative to the gas holes in the protection cover is inherently based on the distance A1 of Murakami, so optimization of the positioning of the sensor electrode relative to the holes of the protection cover would naturally flow from optimization of the distance A1. The situation in Ex parte Amini is different from the situation in the instant application. Thus, since the distance A1 of Murakami is a result-effective variable and the positioning of the sensor electrode relative to the gas holes in the protection cover is inherently based on the distance A1, changing the distance A1 would also influence the positioning of the sensor electrode relative to the cover inlet holes.
In the arguments presented on pages 8 and 11-14 of the Appellant’s appeal brief, Appellant urges that the combination of Mizutani and Murakami fail to teach or suggest all of the limitations required by claim 1, including feature [B]: “a base end of the sensor electrode in the lengthwise direction of the NOx sensor is located closer to the base end side of the NOx sensor than a front end surface of the housing is.” Appellant asserts that feature [B] of claim 1 is not obvious in view of the prior art through routine experimentation. Appellant asserts that the Final Office Action admits that Modified Mizutani fails to teach feature [B]. Appellant asserts that neither Mizutani nor Murakami appreciates the technical advantages resulting from claimed feature [B], which include minimizing a probability that the measurement gas impacts a region Ex parte Amini, because Murakami’s distance A1 between an opening 129 and gas inlet port 111 is different than the claimed positioning of the base end of the sensor electrode relative to the front end surface of the housing in claimed feature [B], there is thus no basis to conclude that this claimed positioning of the base end of the sensor electrode relative to the front end surface of the housing in feature [B] is a result-effective variable. Appellant asserts that Murakami’s distance A1 does not disclose the positioning of the front end surface of the housing relative to a base end of a sensor electrode. Appellant asserts that Murakami’s distance A1 between the opening 129 and the gas inlet port 111 does not involve the front end surface of Murakami’s housing and is thus a different parameter from the positioning of claimed feature [B]. Appellant asserts that Murakami’s Fig. 2 does not show the positioning of a sensor electrode at all, and thus distance A1 likewise does not indicate the positioning of a sensor electrode at all, let alone the positioning of a sensor electrode relative to the housing. Appellant asserts that a change in distance A1 would not necessarily result in a change in a positioning of the base end of the sensor electrode with respect to a front end surface of the housing as in claimed feature [B], let alone result in the specific positioning required by claimed feature [B]. Appellant asserts that the structure of Murakami’s inner protection cover 130 having the element-side opening 129 could hypothetically be changed to change the distance A1 between the element-side opening 129 and the gas inlet port 111 (e.g., 
Examiner responds that Mizutani and/or Murakami do not need to appreciate the technical advantages disclosed in the instant specification. In response to Appellant’s reference to Ex parte Amini, Examiner notes that in that case, the claimed composite material is not disclosed in Sun, so the porosity of the material of Sun cannot be used to teach the claimed porosity since they are different composites. The material in Sun does not inherently teach the claimed composite material. On the other hand, in the instant case, the positioning of the base end of the sensor electrode relative to the front end surface of the housing is inherently based on the distance A1 of Murakami, so optimization of the positioning of the base end of the sensor electrode relative to the front end surface of the housing would naturally flow from optimization of the distance A1. The situation in Ex parte Amini is different from the situation in the instant application. Thus, since the distance A1 of Murakami is a result-effective variable and the positioning of the base end of the sensor electrode relative to the front end surface of the housing is inherently based on the distance A1, changing the distance A1 would also influence the positioning of the base end of the sensor electrode relative to the front end surface of the housing. Although Murakami does not explicitly indicate the positioning of the base end of the sensor electrode relative to the front end surface of the housing, one of ordinary skill in the art In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the teaching, suggestion, and motivation is found is Murakami which teaches that the distance A1 
In the arguments presented on pages 8 and 15-17 of the Appellant’s appeal brief, Appellant urges that the combination of Mizutani and Murakami fail to teach or suggest all of the limitations required by claim 1, including feature [C]: “at least a portion of the pump electrode is arranged outside of the housing, and the at least the portion of the pump electrode is located inside the protective cover.” Appellant asserts that feature [C] of claim 1 is not obvious in view of the prior art through routine experimentation. Appellant asserts that the Final Office Action admits that Modified Mizutani fails to teach feature [C]. Appellant asserts that Murakami’s distance A1 does not indicate the positioning or arrangement of the pump electrode relative to the outside of the housing and/or the positioning or arrangement of the pump electrode relative to inside the protective cover. Appellant asserts that Figs. 2-3 of Murakami do not show the positioning of a pump electrode at all, and thus distance A1 likewise does not indicate the positioning of a pump electrode at all, let alone the positioning of a pump electrode relative to the housing and/or positioning of a pump electrode relative to the protective cover. Appellant asserts that as in Ex parte Amini, because Murakami’s distance A1 between an opening 129 and gas inlet port 111 is different than the claimed positioning or arrangement of the pump electrode relative to the outside of the housing and/or the positioning or arrangement of the pump electrode 
Examiner responds that although Murakami does not explicitly indicate the positioning of the pump electrode relative to the outside of the housing and/or the positioning of the pump electrode relative to inside the protective cover, one of ordinary skill in the art would understand that the positioning of the pump electrode relative to both the outside of the housing and the Ex parte Amini, Examiner notes that in that case, the claimed composite material is not disclosed in Sun, so the porosity of the material of Sun cannot be used to teach the claimed porosity since they are different composites. The material in Sun does not inherently teach the claimed composite material. On the other hand, in the instant case, the positioning of the pump electrode relative to the outside of the housing and relative to the inside of the protective cover is inherently based on the distance A1 of Murakami, so optimization of the positioning of the pump electrode relative to the outside of the housing and Ex parte Amini is different from the situation in the instant application. Thus, since the distance A1 of Murakami is a result-effective variable and the positioning of the pump electrode relative to the outside of the housing and relative to the inside of the protective cover is inherently based on the distance A1, changing the distance A1 would also influence the positioning of the pump electrode relative to the outside of the housing and relative to the inside of the protective cover. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the teaching, suggestion, and motivation is found is Murakami which teaches that the distance A1 controls where the measurement gas strikes the sensor element and thus controls the responsiveness of the gas concentration detection (para. [0013], [0075]), so optimization of the distance A1, and thus optimization of the positioning of the pump electrode relative to the outside of the housing and relative to the inside of the protective cover, would yield the predictable desired responsiveness of the gas concentration detection. The claimed positioning of the pump electrode relative to the outside of the housing and relative to the inside of the protective cover in feature [C] are not distinguishable from Murakami’s distance A1 because they are inherently related as discussed above. Although Murakami does not explicitly describe how to change the distance A1, one 
In the arguments presented on pages 17-18 of the Appellant’s appeal brief, Appellant urges that Examiner’s repeatedly alleged routine experimentation to optimize Murakami’s distance A1 to arrive at each and every of claimed features [A], [B], and [C] is based on 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Murakami teaches that the distance A1 controls where the measurement gas strikes the sensor element and thus controls the responsiveness of the gas concentration detection (para. [0013], [0075]), so optimization of the distance A1, and thus optimization of the positioning of the elements in features [A], [B], and [C], would yield the predictable desired responsiveness of the gas concentration detection. The claimed parameter or variable required in each of features [A], [B], and [C] are not different from Murakami’s distance A1 because they are each inherently related as discussed in the paragraphs above. In response to Applicant’s argument that Murakami’s distance A1 could be changed without even changing any of the result effective variables of claimed features [A], [B] and [C], Examiner’s rejection above proposes to change the distance A1 by shifting the entire sensor element, which would effectively change the positioning of the sensor electrode and the pump electrode with respect to the cover inlet holes, the housing, and the protective cover.
In the arguments presented on page 18 of the Appellant’s appeal brief, Appellant urges that since claim 7 depends from base independent claim 1, the above described deficiencies of Mizutani and Murakami with respect to claim 1 therefore apply to claim 7, and Yamada fails to resolve these deficiencies.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        December 1, 2021

Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794 
                                                                                                                                                                                                       /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Correspondence address of record: 901 North Glebe Road, 11th Floor, Arlington, VA 22203

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.